Case: 18-10258   Date Filed: 12/05/2019   Page: 1 of 11


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10258
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:17-cr-00148-PGB-TBS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ANDRES FERNANDO CABEZAS,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (December 5, 2019)

Before MARCUS, NEWSOM, and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-10258      Date Filed: 12/05/2019     Page: 2 of 11


      Andres Fernando Cabezas, proceeding pro se, appeals his conviction, the

denial of his motion to withdraw his guilty plea, and his 151-month prison

sentence imposed for receiving child pornography. On appeal, Cabezas first

argues that the district court abused its discretion in denying his motion to

withdraw his guilty plea because (1) his plea was not knowing and voluntary; (2)

the factual proffer supporting his plea was false and insufficient; (3) the district

court erred in failing to wait 14 days to adopt the magistrate judge’s Report and

Recommendation; and (4) he asserted a verifiable actual-innocence claim, and the

district court failed to grant him an evidentiary hearing to prove it. Second,

Cabezas argues that his conviction is void because either (1) his guilty plea lacked

a factual basis or (2) the district court plainly erred in failing to sua sponte find that

18 U.S.C. § 2252A is void for vagueness. Third, Cabezas argues that his sentence

should be vacated because the district court left several disputed facts unaddressed

at sentencing.

                                            I

      We review for abuse of discretion a district court’s denial of a defendant’s

motion to withdraw his guilty plea. United States v. Freixas, 332 F.3d 1314, 1316

(11th Cir. 2003). A district court may permit a defendant to withdraw his guilty

plea before sentencing for “a fair and just reason.” Fed. R. Crim. P. 11(d)(2)(B).

In determining whether a defendant has shown a fair and just reason, a court


                                            2
              Case: 18-10258     Date Filed: 12/05/2019    Page: 3 of 11


should “evaluate[] the totality of the circumstances, including ‘(1) whether close

assistance of counsel was available; (2) whether the plea was knowing and

voluntary; (3) whether judicial resources would be conserved; and (4) whether the

government would be prejudiced if the defendant were allowed to withdraw his

plea.’” Freixas, 332 F.3d at 1318 (quoting United States v. Najjar, 283 F.3d 1306,

1309 (11th Cir. 2002)). Once the district court determines that the defendant

received close assistance of counsel and entered a knowing and voluntary plea, the

third and fourth factors are not given considerable weight. United States v.

Gonzalez-Mercado, 808 F.2d 796, 801 (11th Cir. 1987).

                                           A

      Under Federal Rule of Criminal Procedure 11, the district court must

“address the defendant personally in open court and inform the defendant of, and

determine that the defendant understands . . . the nature of the charge to which the

plea is offered and the potential consequences of that plea.” United States v.

Lewis, 115 F.3d 1531, 1535 (11th Cir. 1997) (internal quotation marks and citation

omitted). To determine whether a guilty plea is knowing and voluntary, a court

must comply with the “three core principles” of Rule 11 by ensuring that “(1) the

guilty plea [is] free from coercion; (2) the defendant . . . understand[s] the nature of

the charges; and (3) the defendant . . . know[s] and understand[s] the consequences

of his guilty plea.” United States v. Jones, 143 F.3d 1417, 1418–19 (11th Cir.


                                           3
              Case: 18-10258    Date Filed: 12/05/2019    Page: 4 of 11


1998) (quotation omitted). On direct appeal, we strongly presume that the

defendant’s statements at the plea colloquy were truthful, including his admission

of guilt and his representation that he understood the consequences of his plea. See

United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994).

      Here, the district court did not abuse its discretion in denying Cabezas’s

motion to withdraw. The first Freixas factor did not favor allowing Cabezas to

withdraw his plea because he enjoyed the close assistance of counsel before and

during his plea colloquy. Freixas, 332 F.3d at 1318. As to the second Freixas

factor, Cabezas’s guilty plea was knowing and voluntary based on his sworn

statements at the Rule 11 hearing, which we strongly presume were truthful. See

id.; Medlock, 12 F.3d at 187. As a result, we need not “give particular attention” to

the other two Freixas factors. See Gonzalez-Mercado, 808 F.2d at 801.

                                          B

      “Before entering judgment on a guilty plea, the court must determine that

there is a factual basis for the plea.” Fed. R. Crim. P. 11(b)(3). Rule 11 requires a

showing of “a factual basis for each essential element of the crime.” United States

v. Montoya-Camacho, 644 F.2d 480, 485 (5th Cir. Unit A May 1981). Normally,

in reviewing whether the plea agreement has a sufficient factual basis, we will

determine “whether the district court was presented with evidence from which it

could reasonably find that the defendant was guilty.” United States v.


                                          4
              Case: 18-10258     Date Filed: 12/05/2019     Page: 5 of 11


Puentes-Hurtado, 794 F.3d 1278, 1287 (11th Cir. 2015) (alteration omitted)

(quotation omitted). But, as explained below, we review this issue only for plain

error here.

      When the district court refers a dispositive matter to a magistrate judge, a

party has 14 days to submit written objections after being served with a copy of the

Report and Recommendation. Fed. R. Crim. P. 59(b)(2). “Failure to object in

accordance with this rule waives a party’s right to review.” Id. If a defendant

pleads guilty before a magistrate judge and fails to object to his recommendation

that the plea be accepted, the defendant waives any “argument that the district

court should not have accepted his guilty plea.” See United States v. Garcia-

Sandobal, 703 F.3d 1278, 1282 (11th Cir. 2013); see also Fed. R. Crim. P.

59(b)(2). Still, we “may review on appeal for plain error if necessary in the

interests of justice.” 11th Cir. R. 3-1. Because Cabezas made no objection to the

factual basis of his guilty plea before either the magistrate judge or district court,

his challenge to the factual basis of his guilty plea merits at most plain error

review. See United States v. Evans, 478 F.3d 1332, 1338 (11th Cir. 2007).

      Here, the factual basis for the plea of guilty was more than sufficient.

Cabezas admitted in open court that the stipulated statement of facts detailing his

receipt and viewing of child pornography was correct. By itself, this admission

provides a sufficient factual basis because the stipulated facts satisfy all the


                                           5
              Case: 18-10258     Date Filed: 12/05/2019    Page: 6 of 11


elements of the charged offense. See Puentes-Hurtado, 794 F.3d at 1287.

Refusing to allow Cabezas to withdraw his plea on grounds that its factual basis

was deficient was therefore not an error, much less plain error. See Garcia-

Sandobal, 703 F.3d at 1282; 11th Cir. R. 3-1.

                                          C

      In criminal proceedings, objections or arguments that are not raised before

the district court are also reviewed for plain error. See, e.g., Evans, 478 F.3d at

1338. “[T]here can be no plain error where there is no precedent from the

Supreme Court or this Court directly resolving an issue.” United States v. Cavallo,

790 F.3d 1202, 1234 (11th Cir. 2015) (alteration omitted). Furthermore, if a party

affirmatively “induces or invites the district court into making an error,” we are

entirely “precluded from reviewing that error on appeal.” United States v.

Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009) (quotations omitted). “[F]ailing to

object"—in and of itself—“does not trigger the doctrine of invited error,” but

unambiguously agreeing with a course of action proposed by the court does. See

United States v. Dortch, 696 F.3d 1104, 1112 (11th Cir. 2012).

      Here, any possible error that the district court made in failing to wait the full

14 days to accept the Report and Recommendation was likely invited by Cabezas

when he filed a notice of non-objection. See Brannan, 562 F.3d at 1306; Dortch,
696 F.3d at 1112. Even if reviewed for plain error, however, Cabezas’s argument


                                           6
              Case: 18-10258     Date Filed: 12/05/2019    Page: 7 of 11


fails. Neither this Court nor the Supreme Court has ever required that a district

court wait the full 14 days to adopt a Report and Recommendation when both sides

have given non-objection notices, so the district court did not plainly err by failing

to wait. See Cavallo, 790 F.3d at 1234 (holding that because there was “no

controlling precedent resolving [the defendant’s] present claim,” any error with

respect to that issue would not be plain).

      Cabezas’s argument here, however, suffers from an even more profound

defect. Even were this Court inclined to hold that the 14-day period for objections

cannot be waived and that a Report and Recommendation cannot be effectively

adopted until that time elapses, Cabezas did not even attempt to withdraw his plea

within the 14 days. He first moved to withdraw his plea nearly two months after

the magistrate judge issued the Report and Recommendation. As a result, even

assuming that the district court’s adoption of the Report and Recommendation was

legally ineffective at first because the time for objections had not yet elapsed, the

adoption became effective at the end of 14 days—long before Cabezas attempted

to withdraw his plea. Consequently, Cabezas lost the right to withdraw his plea

“for any reason or no reason” and was required to “show a fair and just reason” for

withdrawal. Fed. R. Crim. P. 11(d)(1), (d)(2)(B). As already noted, he failed to

make that showing.




                                             7
                Case: 18-10258   Date Filed: 12/05/2019   Page: 8 of 11


                                          D

      “A mere declaration of innocence does not entitle a defendant to withdraw

his guilty plea.” United States v. Buckles, 843 F.2d 469, 472 (11th Cir. 1988).

Further, where a magistrate judge conducts an extensive plea colloquy, the district

court does not abuse its discretion in refusing to hold an evidentiary hearing on a

defendant’s motion to withdraw his guilty plea. See United States v. Brehm, 442
F.3d 1291, 1298 (11th Cir. 2006).

      Cabezas has failed to demonstrate that he was entitled to withdraw his guilty

plea based on his actual innocence. He does little more than assert his innocence,

which is insufficient by itself. See Buckles, 843 F.2d at 472. To his bald

assertions, Cabezas adds only the claim that his confiscated phone contains no

child pornography. But that fact, even if proved, is not meaningfully exculpatory

at this point. The record already contains an admission by Cabezas’s lawyer that

Cabezas deleted the video after viewing it. The absence of pornography from the

phone is thus entirely consistent with his guilt. Cabezas, then, has not offered any

evidence of his actual innocence. And because the magistrate judge conducted an

extensive Rule 11 hearing, the district court did not abuse its discretion in denying

Cabezas an evidentiary hearing to shore up his flimsy argument. See Brehm, 442
F.3d at 1298.




                                          8
              Case: 18-10258     Date Filed: 12/05/2019    Page: 9 of 11


                                           II

      We review de novo “whether a criminal statute is unconstitutionally vague.”

United States v. Wayerski, 624 F.3d 1342, 1347 (11th Cir. 2010). A criminal

statute is void for vagueness if it either (1) “fails to provide people of ordinary

intelligence a reasonable opportunity to understand what conduct” is prohibited, or

(2) “authorizes or even encourages arbitrary and discriminatory enforcement.” Id.

(quotation omitted).

      We have held that 18 U.S.C. § 2252A is not unconstitutionally vague.

United States v. Woods, 684 F.3d 1045, 1059 (11th Cir. 2012). In Woods, we also

held that the words “knowingly” and “receive” clearly conveyed that a person who

intentionally viewed, acquired, or accepted child pornography from an outside

source violated § 2252A. Id. at 1058. Under the well-established prior panel

precedent rule, we are bound by a prior panel’s holding “unless and until it is

overruled or undermined to the point of abrogation by the Supreme Court or by

this Court sitting en banc.” United States v. Archer, 531 F.3d 1347, 1352 (11th

Cir. 2008).

      As previously explained, the factual basis of Cabezas’s plea was sufficient.

To the extent that Cabezas argues that his plea is void for factual insufficiency, that

argument fails for the reasons already given. Cabezas’s contention that his plea is

void because the statute under which he plead guilty is unconstitutionally vague


                                           9
             Case: 18-10258     Date Filed: 12/05/2019   Page: 10 of 11


also fails. We review Cabezas’s vagueness challenge for plain error, as he failed to

raise it before the district court. See, e.g., Evans, 478 F.3d at 1338. Moreover, we

have explicitly held that 18 U.S.C. § 2252A is not unconstitutionally vague. See

Woods, 684 F.3d at 1059. We are bound by our holding in Woods. See Archer,
531 F.3d at 1352. Accordingly, the district court did not err, much less plainly err,

in failing to sua sponte find that § 2252A was unconstitutionally vague.

                                            III

      “We review the validity of a sentence appeal waiver de novo.” United States

v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). A sentence-appeal waiver will

be enforced if it was made knowingly and voluntarily. United States v. Bushert,

997 F.2d 1343, 1351 (11th Cir. 1993). To establish that the waiver was made

knowingly and voluntarily, the government must show either that “(1) the district

court specifically questioned the defendant” about the waiver during the plea

colloquy or (2) the record makes clear “that the defendant otherwise understood

the full significance of the waiver.” Id.

      A valid appeal waiver waives “the right to appeal difficult or debatable legal

issues [and] blatant error.” United States v. Grinard-Henry, 399 F.3d 1294, 1296

(11th Cir. 2005). In Johnson, we discussed the Eighth Circuit’s application of a

“miscarriage of justice” exception to sentence-appeal waivers, but we did not

purport to adopt this exception. 541 F.3d at 1069 n.5.


                                            10
             Case: 18-10258     Date Filed: 12/05/2019   Page: 11 of 11


      Here, Cabezas’s sentence-appeal waiver bars his argument regarding his

sentence because the government has shown that the waiver was made knowingly

and voluntarily. At the plea colloquy, the district court specifically questioned

Cabezas about the waiver, and he acknowledged that he understood that his rights

to appeal were limited to a few exceptions inapplicable here. See Bushert, 997
F.2d at 1351. To the extent that Cabezas argues that a miscarriage of justice would

result from enforcement of his sentence appeal waiver, we have not adopted a

“miscarriage of justice” exception. See Johnson, 541 F.3d at 1069 n.5. Cabezas’s

sentence-appeal waiver is therefore enforceable, and thus, we will not consider his

arguments regarding his sentence. Accordingly, we dismiss his challenge to his

sentence.

      AFFIRMED IN PART; DISMISSED IN PART.




                                         11